Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 14-20, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2014/0361460 A1, hereinafter Mark) in view of Bihari et al. (WO 2015/193819 A1, hereinafter Bihari).
Regarding Claim 1, Mark teaches a method for printing at least a portion of a 3D object, the method comprising depositing with a printing unit a first segment of filament material adjacent to a substrate configured to support a 3D object, resulting in a first layer of filament material that is not a metal (per [0110] specifying nylon and carbon fiber) being deposited without extrusion and melting with energy at least a portion of the first layer (note that [0095] specifically says the present invention is in contrast to extrusion, and further note that the filament matrix material is not melted until it reaches a non-contact zone at the end of the nozzle as described in [0111] and that further heat is applied by an ironing lip as the filament has been laid down as a first layer per [0112]-[0116], a process that would not reasonably be called extrusion).  
Then as shown in Figure 2, the process repeats itself with a second layer deposited onto the first layer, and so on.
Where Mark is silent on the extremely-well-known and well-nigh necessary steps of receiving in computer memory a model of the 3D object being made and directing the manufacture thereof by a printing unit, Bihari teaches this basic building block of 3D printing in [0002], thus rendering it an obvious method of 3D printing.

Regarding Claim 2, as Mark repeats the steps for new layers as for the first layer above, at least a portion of the second layer will be melted without extrusion as it is being laid down.

Regarding Claim 3, Mark deposits one or more layers adjacent to the first layer prior to depositing the second layer (Mark calls the finished first layer made of such adjacent layers “bonded ranks” as in [0105]-[0106] and throughout the disclosure).

Regarding Claims 5-6 and 28, Mark’s filament material is a continuous fiber composite comprising a polymeric material and reinforcing material (per [0110], for instance).

Regarding Claims 7, 11, 17-18, 23-25, and 29, the previous combination remains as applied above, and Bihari teaches a 3D printing method as claimed wherein the melting of layers together is aided by laser and/or hot gas convective fluid to make the previously-deposited layer molten for the next layer to be deposited thereon (per [0034] and [0036] such that it would have been obvious to use these techniques to aid in melting layers together.

Regarding Claims 14-15 and 26-27, Mark’s process as described above directs and compacts the first layer of material towards the substrate with the ironing lip as compaction unit, and then does the same with the second layer against the first layer, with the fact that the ironing lip is removed from the layers proof that that in some sense the compaction unit is cooled so that upon compaction the second layer is removable from the compaction unit.

Regarding Claims 16 and 19-20, Mark measures the temperature of the filament with sensors per at least [0009] and [0122] and performs feedback control using such data per [0123].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art does not teach or fairly suggest the use of a freely-suspended roller as required by Claim 4 in conjunction with Claim 1.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection now uses Mark (which does not extrude the filament) as the primary reference and Bihari as the secondary reference, the opposite of the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/               Primary Examiner, Art Unit 1743